chief_counsel department of the treasury internal_revenue_service washington d c date number info release date june dollar_figure conex-171554-03 cc tege eoeg et2 uil -------------------------------------- ------------------------------ --------------------------------------------------------- -------------------------------------------- attention ------------------ dear ----------------------- i apologize for the delay in responding to your inquiry of date on behalf of ---------------------- --------------wrote to you about the status of her refund claim for taxes she paid under the federal_insurance_contributions_act fica on remuneration for her services as a medical resident we received many refund claims as a result of the eighth circuit’s decision in state of 151_f3d_742 8th cir in state of minnesota v apfel the eighth circuit held that medical residents the university of minnesota employed in its residency programs were students within the meaning of the social_security act therefore they did not need to pay fica tax on their wages many institutions and some individuals have filed claims for refund because of this decision the student fica exception the refund claims are based on sec_3121 of the internal_revenue_code code that says services students perform are excepted from fica_taxes the code defines a student as an individual employed by a school_college_or_university at which he or she is enrolled and regularly attends classes the student fica exception applies only to services performed in the employ of an organization that has the status of a school_college_or_university scu and only if the student who performs the services is enrolled and regularly attends classes at that school_college_or_university organizations like hospitals typically conduct noneducational and educational activities the irs has maintained administratively that the primary purpose of the organization determines whether it is a scu for purposes of the student fica exception however the court rejected this argument in 282_fsupp2d_997 d minn before taking action on the refund claims we studied whether the performance of certain services that are typically on-the-job training like the services performed by medical residents are excepted from employment under the student fica exception and whether organizations that conduct noneducational and educational activities like hospitals are scus within the meaning of sec_3121 of the code accordingly we suspended the refund claims while we considered a sample of the claims involving medical and dental residents and interns our goal was to apply our conclusions from the sample cases to refund claims involving similar residency programs to ensure we consistently applied the law and minimized taxpayer burden that would result if we examined each claim the proposed_regulations after we carefully considered the refund claims and litigation of the student fica exception we determined that additional guidance is needed to provide greater clarity for the future accordingly on date the irs proposed amendments to the employment_tax regulations interpreting sec_3121 of the code see proposed_regulations sec_31_3121_b_10_-2 d and e published in the federal_register on date fed reg the regulation provides more detailed standards for determining what is a scu and who is a student within the meaning of sec_3121 of the code the regulations as proposed apply to services performed on or after date as soon as the regulations were issued we turned our attention to resolving the large inventory of pending refund claims the resolution of existing claims we are aware that many hospitals and individuals have filed claims for refund pertaining to services performed before date the irs is currently evaluating a resolution approach that could enable taxpayers to resolve past tax periods without further delay or burden clearly such a program needs to be appropriately crafted and equitable amongst similarly situated taxpayers we expect further information will be available in may in the interim we appreciate the patience of your constituent we will make this letter available for public inspection after we delete names addresses and other identifying information as appropriate under the freedom_of_information_act i hope this information is helpful if you have any additional questions or we may assist you further please contact me or ---------------------------- id ------------- at --------------------- sincerely sarah hall ingram division counsel associate chief_counsel tax exempt and government entities
